      Case: 3:18-cv-00992-jdp Document #: 192 Filed: 12/03/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


LAC COURTE OREILLES BAND OF
LAKE SUPERIOR CHIPPEWA
INDIANS OF WISCONSIN, et al.,
                          Plaintiffs,
v.                                                       Case No. 18-CV-992-JDP

TONY EVERS, GOVERNOR OF THE
STATE OF WISCONSIN, et al.,
                           Defendants.


                           AMENDED
     NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
________________________________________________________________

      PLEASE TAKE NOTICE that Defendants, Town of Bass Lake, Town of

Hayward, Town of Sanborn, Town of Ashland, Town of White River, Town of

Gingles, Scott Zillmer, William Metzinger, Michael Schnautz, Claude Riglemon,

and Associated Appraisal Consultants, Inc., hereafter “the Towns and Assessors,”

by their legal counsel, MUNICIPAL LAW & LITIGATION GROUP, S.C., hereby

move the Court for an Order granting their Motion for Summary Judgment.

      This Motion is made pursuant to Fed. R. Civ. P. 56 and is brought upon the

ground that the Court has jurisdiction to adjudicate the issues and controversy in

this action. This Motion is based on the pleadings and papers on file, the

accompanying Brief and Facts in Support, and the Affidavits attached, and exhibits

attached thereto.

      This Amended Notice is provided to clarify that the Towns and Assessors

withdraw that portion of their prior Notice of Motion in which it was stated that the
      Case: 3:18-cv-00992-jdp Document #: 192 Filed: 12/03/19 Page 2 of 2



Motion was brought upon the ground that the Plaintiffs cannot substantiate the

claims as a matter of law. The Towns and Assessors’ Motion continues to be

brought upon the ground that the Court has jurisdiction to adjudicate the issues

and controversy in this action. This Amended Notice does not otherwise alter the

Towns and Assessors’ positions in the Motion as support by the pleadings and

papers on file, the accompanying Brief and Facts in Support, and the Affidavits

attached, and exhibits attached thereto.

      Dated this 3rd day of December 2019.

                         MUNICIPAL LAW & LITIGATION GROUP, S.C.
                         Attorneys for Town of Bass Lake, Town of Hayward,
                         Town of Sanborn, Town of Ashland, Town of White
                         River, Town of Gingles, Scott Zillmer, William
                         Metzinger, Michael Schnautz, Claude Riglemon, and
                         Associated Appraisal Consultants, Inc.

                         By:      s/ REMZY D. BITAR
                                  REMZY D. BITAR
                                  State Bar No. 1038340
                                  R. VALJON ANDERSON
                                  State Bar No. 1003893
                                  SAMANTHA R. SCHMID
                                  State Bar No. 1096315

730 North Grand Avenue
Waukesha, WI 53186
T: (262) 548-1340
F: (262) 548-9211
E: vanderson@ammr.net
   rbitar@ammr.net
   sschmid@ammr.net




                                           2
